 
Exhibit 10.2

 
CONSULTING & STRATEGIST AGREEMENT  




THIS CONSULTING AGREEMENT (the "Agreement") is entered by and between 
Fuse Processing, Inc, 444 E Huntington Dr. #105, Arcadia, CA 91006 (the
"Customer" or “Company”) AND Brilliant Star Investment Inc, 2012 Paseo Del Mar,
Palos Verdes Estates, CA 90274 (the "Consultant , Strategist") on January 4,
2017 and shall take effect immediately.  


IN CONSIDERATION OF the mutual benefits and obligations set forth in this
Agreement, the receipt and sufficiency of which consideration is hereby
acknowledged, the Customer and the Consultant/Strategist (individually the
"Party" and collectively the "Parties" to this Agreement) agree as follows:  




Services Provided  
The Customer hereby agrees to engage the Consultant/Strategist to provide the
Customer with services (the "Services") from January 4,
2017 to July 3, 2017 consisting of: 
 
·
The Consultant shall provide market research findings to
Customer’s management with regards to Mexico.  

·
The Consultant shall advise Customer on business strategy and business
development opportunities in Mexico.

·
The Consultant shall provide other general business advisory services as
requested by the Customer. 

·
The Consultant shall be available to facilitate the Customer's meetings and
serves as translator when necessary.  

·
The Strategist shall advise Customer on business strategy and business
development in the newly established venture in the Mexico.

 

Term of Agreement 
1.          The term of this Agreement (the "Term") will begin on January 4,
2017 and will remain in full force and effect for six months unless it is
renewed by the parties. 
 
2.          In the event that either Party wishes to early terminate this
Agreement that Party will be required to provide thirty (30) days notice to the
other Party. 
 
3.          Except as otherwise provided in this Agreement, the obligations of
the Consultant/Strategist will terminate upon the earlier of the
Consultant/Strategist ceasing to be engaged by the Customer or the termination
of this Agreement by the Customer or the Consultant/Strategist. 
 

Performance 
4.          The Parties agree to do everything necessary to ensure that the
terms of this Agreement take effect. 
 
 

--------------------------------------------------------------------------------



Currency 
5.          Except as otherwise provided in this Agreement, all monetary amounts
referred to in this Agreement are in USD (US Dollars). 


Compensation 
6.          For the services rendered by the Consultant as required by this
Agreement, the Customer will provide compensation (the "Compensation") to the
Consultant/Strategist a fixed fee of $1,325,000, to be received by the
Consultant on or before January 14, 2017.


7.          If the Customer does not make an investment and/or enter into a
business relationship in Mexico at the end of the term of the consultancy, the
Consultant will refund the Customer $1,000,000 within thirty (30) days after the
term of the consultancy.



Reimbursement of Expenses 
8.           The Consultant/Strategist will be reimbursed from time to time for
all reasonable and necessary expenses incurred by the Consultant/Strategist in
connection with providing the Services hereunder. 
 
9.          The Consultant/Strategist will furnish statements and vouchers to
the Customer for all such expenses. 


Performance Penalties 
10.        No performance penalty will be charged if the Consultant/Strategist
does not perform the Services within the time frame provided by this
Agreement. However, Consultant/Strategist will indemnify Customer for damages
caused by Consultant and Strategist’s inaction or negligence.


Return of Property 
11.        Upon the expiration or termination of this Agreement, the
Consultant/Strategist shall return to the Customer any property, documentation,
records, or confidential information which is the property of the Customer. 


Capacity/Independent Contractor 
12.         In providing the Services under this Agreement, it is expressly
agreed that the Consultant/Strategist is acting as an independent contractor and
not as an employee of the Customer. The Consultant/Strategist and the Customer
acknowledge that this Agreement does not create a partnership or joint venture
between them, and is exclusively a contract for service. 




--------------------------------------------------------------------------------



Notice 
13.        All notices, requests, demands or other communications required or
permitted by the terms of this Agreement shall be given in writing and delivered
to the Parties of this Agreement as follows: 




Fuse Processing, Inc.
444 E. Huntington Dr. #105
Arcadia, CA 91006


Brilliant Star Investment Inc
2012 Paseo Del Mar
Palos Verdes Estates, CA 90274




Indemnification 
14.        Each Party to this Agreement shall indemnify and hold harmless the
other Party, as permitted by law, from and against any and all claims, losses,
damages, liabilities, penalties, punitive damages, expenses, reasonable legal
fees and costs of any kind or amount whatsoever to the extent that any of the
foregoing is proximately caused either by the negligent or willful acts or
omissions of the indemnifying Party or its agents or representatives. This
indemnification shall survive the termination of this Agreement. 


Dispute Resolution 
15.        In the event a dispute arises out of or in connection with this
Agreement, the Parties will attempt to resolve the dispute through friendly
consultation. 
 
16.        If the dispute is not resolved within a reasonable period then any or
all outstanding issues may be submitted to mediation in accordance with any
statutory rules of mediation. If mediation is not successful in resolving the
entire dispute or is unavailable, the dispute shall be submitted to American
Arbitration Association (the "AAA") in Los Angeles, California (“Arbitral
Tribunal”) for binding arbitration to be conducted in accordance with the AAA
Arbitration rules in force at the execution date of this Agreement (the
“Rules”).  The appointing authority shall be the Arbitral Tribunal, which shall
administer the arbitration in accordance with the Rules.  The place of
arbitration shall be Los Angeles, California or such other location as agreed to
by the Parties and the language to be used in the arbitral proceedings shall be
English.  The arbitration proceedings and the resolution thereof shall be
completely confidential, subject only to such disclosures as are required by
applicable law or as are necessary to enforce an award.  Prior to the
arbitration proceeding, any party may apply to the Arbitral Tribunal which will
in turn submit such request to the court of competent jurisdiction for
provisional or interim relief.  The parties hereby submit to any court of
competent jurisdiction for the purpose of enforcing any award resulting from an
arbitration between the parties in accordance with this provision.  The arbitral
award shall be final and binding upon each party.


 

--------------------------------------------------------------------------------



Costs and Legal Expenses 
17.        In the event that legal action is brought to enforce any term of this
Agreement, the prevailing Party will be entitled to recover, in addition to any
other damages or award, all reasonable legal costs and fees associated with the
action. 



Modification of Agreement 
18.        Any amendment or modification of this Agreement or additional
obligation assumed by either Party in connection with this Agreement will only
be binding if evidenced in writing signed by each Party or an authorized
representative of each Party. 


Time of the Essence 
19.        Time is of the essence in this Agreement. No extension or variation
of this Agreement will operate as a waiver of this provision. 



Assignment 
20.        The Consultant/Strategist will not voluntarily or by
operation of law assign or otherwise transfer its obligations under this
Agreement without the prior written consent of the Customer. 



Entire Agreement 
21.        It is agreed that there is no representation, warranty, collateral
agreement or condition affecting this Agreement except as expressly provided in
this Agreement. 


Titles/Headings 
22.        Headings are inserted for the convenience of the Parties only and are
not to be considered when interpreting this Agreement. 



Gender 
23.        Words in the singular mean and include the plural and vice versa.
Words in the masculine mean and include the feminine and vice versa. 


Governing Law 
24.        It is the intention of the Parties to this Agreement that this
Agreement and the performance under this Agreement, and all suits and special
proceedings under this Agreement, be construed in accordance with and governed,
to the exclusion of the law of any other forum, by the laws of the State of
California, without regard to the jurisdiction in which any action or special
proceeding may be instituted. 


 

--------------------------------------------------------------------------------



Severability 
25.          In the event that any of the provisions of this Agreement are held
to be invalid or unenforceable in whole or in part, all other provisions will
nevertheless continue to be valid and enforceable with the invalid or
unenforceable parts severed from the remainder of this Agreement. 


Waiver 
26.        The waiver by either Party of a breach, default, delay or omission of
any of the provisions of this Agreement by the other Party will not be construed
as a waiver of any subsequent breach of the same or other provisions. 




Confidentiality
27.        The Consultant/Strategist shall not, except as expressly authorized
or directed by the Customer, use, copy, disclose, or permit any unauthorized
person access to any "Confidential Information" (as defined below) of the
Customer.  As used in this agreement, the term "Confidential Information" shall
mean all technical, commercial, financial and business information, trade
secrets, plans, data, technical developments and ideas, cost projections,
samples and formula belonging to the Customers and all information considered as
confidential information under the laws of the State of California. The
Consultant/Strategist also warrants he will not trade in the stock or other
securities of the Customer when he knows material nonpublic information about
the Customer.




IN WITNESS WHEREOF the Parties has duly affixed their signatures under hand and
seal on this 4 day of January, 2017.  
 


Fuse Processing, Inc (Customer)  








By: /s/ Chin-Jung Hsu                            
Chin-Jung Hsu, CEO
 






Brilliant Star Investment Inc (Consultant/Strategist)  










By: /s/ Bai Yan                                         
Bai Yan, CEO
